          Case 1:19-cv-01868-RJL Document 47 Filed 07/21/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
                  Plaintiff,                                         Case No.:1:19-cv-1868 (RJL)
v.
OMAROSA MANIGAULT NEWMAN,
                  Defendant.
_______________________________________/

   DEFENDANT, OMAROSA MANIGAULT NEWMAN’S MOTION TO EXTEND
 PLAINTIFF’S MOTION TO SEAL CERTAIN INFORMATION IN EXHIBITS TO ITS
    SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY
                             JUDGMENT

       Defendant, Omarosa Manigault Newman, hereby moves to extend the sealing order

concerning the unredacted versions of Exhibits A-D of the Declaration of Christopher Lynch.

       Recently, Plaintiff, the United States of America, moved to temporarily file unredacted

versions of Exhibits A-D of the Declaration of Christopher Lynch. Specifically, the above-

referenced exhibits contain Defendant’s personal contact information such as her mailing address,

phone number, and email addresses.

       In general, compelling reasons sufficient to outweigh the public's interest in disclosure and

justify sealing court records exist when such court files might have become a vehicle for improper

purposes, such as the use of records to gratify private spite, promote public scandal, circulate

libelous statements, or release trade secrets. Kamakana v. City & County of Honolulu, 447 F.3d

1172 (9th Cir. 2006)

       Giving the highly public nature of this litigation, Ms. Manigault Newman would like the

records sealed to prevent the public from using her mailing address, phone number, and email

address for improper purposes such as to harass or to promote public scandal. The documents we

are requesting be sealed include private federal employment records that explicitly detail the



                                                 1
          Case 1:19-cv-01868-RJL Document 47 Filed 07/21/21 Page 2 of 2




Defendant’s personal demographic information that the public would not ordinarily have access

to. Additionally, this matter has been highly publicized in the media making this case susceptible

to those who intend to use the information to promote public scandal.

       Accordingly, Defendant respectfully request that the Court grant this motion and enter the

attached proposed order.



Dated: July 21, 2021




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has been furnished to Christopher M.
Lynch, Esq., Joseph H. Hunt, Esq., James J. Gilligan, Esq., Jacqueline Coleman Snead, Esq.,
United States Department of Justice Civil Division, Federal Programs Branch, 1100 L. Street,
N.W.,       Washington,      D.C.       20005,       at      Christopher.m.lynch@usdoj.gov;
Jacqueline.Snead@usdoj.gov this 21ST day of July, 2021


                                                                   Respectfully submitted,

                                                                   Phillips and Hunt
                                                                    /s/ John M. Phillips
                                                                   JOHN M. PHILLIPS,
                                                                   ESQUIRE
                                                                   DC Bar Number: 1632674
                                                                   212 North Laura
                                                                   Jacksonville, FL 32202
                                                                   (904) 444-4444
                                                                   Attorneys for Defendant
                                                                   jmp@floridajustice.com
                                                                   erica@floridajustice.com




                                                2
